                  Case: 17-5813       Document: 85       Filed: 03/09/2020   Page: 1




                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                  100 EAST FIFTH STREET, ROOM 540
     Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE               Tel. (513) 564-7000
         Clerk                       CINCINNATI, OHIO 45202-3988             www.ca6.uscourts.gov




                                                   Filed: March 09, 2020




  Mr. John L. Medearis
  Eastern District of Tennessee at Chattanooga
  900 Georgia Avenue
  Room 309
  Chattanooga, TN 37402

                       Re: Case No. 17-5813, USA v. Robert Doggart
                           Originating Case No. : 1:15-cr-00039-1

  Dear Clerk,

     Enclosed is a copy of the mandate filed in this case.

                                                   Sincerely yours,

                                                   s/Maddison R Edelbrock
                                                   For Jennifer Earl

  cc: Ms. Anna Marks Baldwin
      Mr. Thomas E. Chandler
      Ms. Jennifer Niles Coffin
      Laura E. Davis
      Mr. Saeed Ahmed Mody
      Mr. Perry H. Piper

  Enclosure




Case 1:15-cr-00039-CLC-SKL Document 324 Filed 03/09/20 Page 1 of 2 PageID #: 6011
                    Case: 17-5813         Document: 85     Filed: 03/09/2020      Page: 2



                               UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT

                                              ________________

                                                No: 17-5813
                                              ________________

                                                                        Filed: March 09, 2020

  UNITED STATES OF AMERICA

                  Plaintiff - Appellee

  v.

  ROBERT R. DOGGART

                  Defendant - Appellant



                                               MANDATE

       Pursuant to the court's disposition that was filed 01/15/2020 the mandate for this case hereby

  issues today.



  COSTS: None




Case 1:15-cr-00039-CLC-SKL Document 324 Filed 03/09/20 Page 2 of 2 PageID #: 6012
